UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7846



DEVINCHE ALBRITTON,

                                              Plaintiff - Appellant,

          versus


LISA   M.    EDWARDS,   Warden    of   Dillwyn
Correctional Center; MR. PERUTELLI, Assistant
Warden; MRS. TRENT, Law Library Supervisor;
LIEUTENANT MASON, Security Watch Commander;
SERGEANT   STANTON,   Security    Staff;   MR.
HILDERBRAND, Chief Counselor; MRS. HAILSTORK,
Intake & ICA Counselor; DEBRA LEWIS; GENE
JOHNSON,    Director    of    Department    of
Corrections; ROBERT SMITH, Doctor; MRS. ELKO,
Head Nurse; MRS. DANDGREGE, Nurse at Dillwyn
Center; MS. HYDE, Correctional Officer,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-05-384-7)


Submitted: May 18, 2006                          Decided: May 30, 2006



Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


DeVinche Albritton, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           DeVinche Albritton appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint as amended and

supplemented for failure to state a claim upon which relief can be

granted.   See 28 U.S.C. § 1915A(b)(1) (2000).   We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.          See Albritton v.

Edwards, No. CA-05-00384-7 (W.D. Va. Oct. 25, 2005).     Further, we

deny Albritton’s motion for injunctive relief as it lacks merit,

and deny his motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the

court, and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 3 -